         Case 3:20-cv-01733-SB        Document 17       Filed 02/18/21    Page 1 of 2




Justin M. Baxter, Oregon State Bar ID Number 992178
Email: justin@baxterlaw.com
BAXTER & BAXTER, LLP
8835 S.W. Canyon Lane, Suite 130
Portland, Oregon 97225
Telephone (503) 297-9031
Facsimile (503) 291-9172

Heather H. Jones, subject to admission pro hac vice
Email: Heather@TheConsumerProtectionFirm.com
William “Billy” Peerce Howard, subject to admission pro hac vice
Email: Billy@TheConsumerProtectionFirm.com
The Consumer Protection Firm, PLLC
4030 Henderson Boulevard
Tampa, FL 33629
Telephone: (813) 500-1500, ext. 205
Facsimile: (813) 435-2369

       Attorneys for Plaintiffs



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON


 CHARLES FRANCIS,

        Plaintiff,                                                 Case No. 3:20-CV-01733-SB

             vs.                                                     ORDER OF DISMISSAL
 GENESIS FS CARD SERVICES, INC.

        Defendant.

       Pending before the Court is the parties’ unopposed motion to dismiss this action in

its entirety with prejudice (ECF No. 16). Having read and considered the moving papers, and

good cause appearing, the Court GRANTS the joint motion, and DISMISSES the action

WITH PREJUDICE. Each party shall bear its own costs and expenses.




Page 1 – ORDER OF DISMISSAL
         Case 3:20-cv-01733-SB      Document 17   Filed 02/18/21   Page 2 of 2




       IT IS SO ORDERED

DATED this 18th day of February, 2021.


                             ________________________________
                             Hon. Stacie F. Beckerman
                             United States Magistrate Judge

Prepared and submitted by:

s/ Justin M. Baxter
Justin M. Baxter, Oregon State Bar ID Number 992178
Email: justin@baxterlaw.com
BAXTER & BAXTER, LLP
8835 S.W. Canyon Lane, Suite 130
Portland, Oregon 97225
Telephone (503) 297-9031
Facsimile (503) 291-9172

Attorneys for Plaintiffs




Page 2 – ORDER OF DISMISSAL
